UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1458



CHRISTIAN T. MBOUENDE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-190-414)


Submitted:   March 18, 2005                 Decided:   March 28, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steffanie J. Lewis, INTERNATIONAL BUSINESS LAW FIRM, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
Christopher C. Fuller, Senior Litigation Counsel, Lyle D. Jentzer,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christian T. Mbouende, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   denying      his    motion    to   reopen    immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion as untimely filed.           See 8 C.F.R. § 1003.2(c)(2) (2004);

INS v. Doherty, 502 U.S. 314, 323-24 (1992).              We further find that

we lack jurisdiction to review Mbouende’s claim that the Board

should    have   exercised    its    sua    sponte    power   to    reopen   his

proceedings.     Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50

(5th Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th

Cir. 2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d

Cir. 2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002);

Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).

            Accordingly,     we   deny     the   petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -